The claim was that the juxtaposition of the ladder and the spool was the danger element. The court left it to the jury to decide whether or not this constituted a dangerous condition and charged, in effect, that if it did and it had existed "an appreciable length of time, which should have imputed knowledge to the defendant under its obligation to have reasonable inspection," there would be liability. It had before instructed the *Page 471 
jury that the legal duty of the defendant was to reasonably inspect its premises to keep them reasonably safe. The majority opinion points to the further duty to use reasonable care to correct the condition after reasonable inspection should have disclosed it. This element does not appear to have been in issue between the parties. The ladder and the spool were easily movable objects once their position had been discovered, and no question of time necessary for their separation was raised. In view of the narrow factual issue presented I think the charge was adequate.
In this opinion JENNINGS, J., concurred.